Welcome
Mrs Kheira Leila Ettayeb, chair of the Committee on Education, Training, Higher Education, Scientific Research and Religious Affairs in the Algerian Council of Nation, and Mr Pier Antonio Panzeri, chair of the delegation for relations with the Maghreb, co-chaired the meeting relating to the 10th Intergovernmental Meeting of the European Parliament and Algerian Parliament.
I trust that the meetings you had in the European Parliament were fruitful and make a positive contribution towards bringing the two institutions closer together.